DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 7-10, 12-15, 21, 23-25 and 28-30 are pending. Claims 2-6, 11, 16-20, 22 and 26-27 have been canceled. Claim 1 has been amended. Claims 28-30 are new. Claims 1, 7-10, 12-15, 21, 23-25 and 28-30 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-10, 12-15, 21 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specification to a law of nature/ natural phenomenon and to abstract ideas, without significantly more. The claims recite comparing the level of a peptide marker with a threshold to determine of risk of mortality, which constitutes abstract mental processes as well as abstract mathematical concepts. Furthermore, the relationship between peptide marker levels and risk of mortality, i.e. that the peptide level “indicates a risk of mortality”, is a law of nature/ natural phenomenon. The judicial exceptions are not integrated into a practical application because there is no practical application recited in the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions for the following reasons.  
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 1 recites, in steps (b)-(c):

    PNG
    media_image1.png
    52
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    105
    565
    media_image2.png
    Greyscale

See also dependent claim 7, “wherein the level of at least one other peptide marker is detected and used to make said determining that patient has a risk of said mortality”.
See also dependent claims 8-9 which also recite determining that patient has a risk of said mortality.
The correlation between peptide marker levels and risk of mortality is a judicial exception, as the correlation exists in nature apart from any human action. Such a correlation between biomarker levels and occurrence of serious conditions can be categorized as a law of nature/natural phenomenon. The correlation between levels of MR-proADM or a fragment thereof and risk of mortality is a judicial exception, as the correlation exists in nature apart from any human action.
Furthermore, the recitation in claim 1 (c) “determining that the patient has a risk of mortality within 30 days…”, when given its broadest reasonable interpretation, also constitutes abstract ideas, specifically abstract mental processes. 
This would read on concepts performed in the human mind, including an observation, evaluation, judgment, opinion, such as a doctor thinking about a patient and forming an observation/evaluation/judgment/opinion regarding the subject’s likely risk of mortality. See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (see MPEP 2106.04 (a) and Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).	
Similarly, recitations of determining a risk of mortality, as in dependent claims 7-9, also constitute abstract mental processes as this would read on concepts performed in the human mind (such as a doctor thinking about a patient and forming an observation/evaluation/judgment/opinion regarding the subject’s likely risk). 
Additionally, the claims are also directed to abstract ideas in reciting “comparing” levels with threshold levels (claim 1 step (b), claims 23 and 25). 
	Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. See also Mayo v. Prometheus (which also involved cutoff or threshold levels). Such statements, when given their broadest reasonable interpretation, would read on mental activity performed solely in a practitioner's head (such as a doctor simply thinking about the measured level of the peptide marker in relation to risk of mortality). “Comparing” also does not call for any clear active steps to be performed; steps corresponding to mental activity are insufficient to constitute a practical application. The “comparing” step would read on mental processes (thinking) that can be performed in the human mind, or by a human using pen and paper.
The specific information that is being analyzed (in this case, measured levels of a peptide marker that is MR-proADM or a fragment thereof to a predetermined cutoff threshold level) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
Furthermore, this step of “comparing…with a corresponding predetermined statistically significant threshold level” may also be described as a mathematical concept, in that a statistically significant threshold level is a mathematical concept, and also in that correlating or comparing numerical levels with each other constitutes performing mathematical calculations.
Step 2A Prong Two
	The judicial exceptions recited in the claims, as identified above, are not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. 
In this case, the claim states that “determining that the patient has a risk of mortality within 30 days…”. Even if this is construed as an active method step of determining risk of mortality, this is a judicial exception and not a practical application thereof.
The claim also recites:

    PNG
    media_image3.png
    102
    563
    media_image3.png
    Greyscale

Additional limitations are directed to the potential patient population and the potential scope of the serious condition. However, such limitations are not indicative of integration into a practical applications. Subjecting the patient to an intensive care unit (ICU) to unspecified “medical intervention” and treatment to treat unspecified “a deterioration in health” is tantamount to adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). 
There is no particular treatment being effected to treat any particular disease or medical condition. There is no particular application; rather, step (d) is recited at a high level of generality.
Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient. Generally treating or performing “medical intervention” is only nominally recited, and fails to meaningfully limit the claim. This fails to go beyond general field of use and is at best the equivalent of merely adding the words “apply it” to the exception.
In addition, admitting the patient with the determined risk of mortality to an ICU alone merely link the patient to a patient caring environment with access to available resources. Without any specific diagnosis, admission to an ICU itself does not directly relate to any particular treatments to specific diseases. Limitations that are not indicative of integration into a practical application to qualify as "significantly more" when recited in a claim with a judicial exception include generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)) and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality (see MPEP § 2106.05(d)). 
Furthermore, step (d) fails to integrate the practical application into a judicial exception because as recited, the potential medical intervention that the patient is subjected to once admitted to an ICU is unconnected to the results of the immunoassay. There is no indication that the patient is subjected to a particular medical intervention to reduce the risk of mortality based on the assay results once the patient is admitted in ICU. As currently recited, treatment step (d) does not have more than a nominal or insignificant relationship to the exception(s).
For all of these reasons, there are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.
Similarly, correlating or comparing to a threshold is a mental process and not a practical application. The predetermined threshold is a judicial exception (mathematical concept) and not a practical application thereof. 
	Although claim 1 further recites steps of (a) detecting and quantitating the level of the peptide marker in a sample of body fluid from a patient, this is not a practical application of the judicial exception and merely represents data gathering steps.
This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
As above, there are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.
	In the present case, there are no subsequent practical treatments recited that would be performed depending on the results of the assay. The claims lack any practical application that would integrate the judicial exceptions. 
There is no particular treatment set forth in the claims. For example, no particular drug or therapy is specified. In addition, it is not even stated what disease or condition is being treated, and so there is no clear connection between treatment and the judicial exception (naturally occurring correlation between marker levels and risk of 30-day mortality). There is no integration of the judicial exception with the treatment.
When recited at this high level of generality, “treatment” amounts to no more than extra-solution activity or field of use. A generic “treatment” step fails to meaningfully limit the claim because it does not require any particular application of the judicial exception, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
In addition to the judicial exceptions discussed above, claim 1 also includes step (a) of measuring in a sample of body fluid the level of a peptide marker that is MR-proADM or a fragment thereof, wherein detection is performed by immunoassay. 
Such additional steps/ elements are insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. In this case, it was routine and conventional to determine marker levels by immunoassay; antibody-based measurements being conventional and commonly used methods for the determination of analytes in the clinical assay art. 
In particular, the instant specification refers to prior art immunoassay methods that are “well-established and known to the skilled person” (published application at [0069]), and there is no indication that the presently claimed methods involve any novel or unconventional assay. Numerous references of record also indicate that MR-proADM had previously been measured by immunoassay. See, for example, Morgenthaler 2005 (of record), who teach immunoassay methods for detecting and quantitating MR-proADM as claimed. It can be seen that Morgenthaler also teaches detection of MR-proADM of SEQ ID NO:7 (Fig. 1), as in claims 24-25.
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
The measurement step is insufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the judicial exception would require determination of the level of MR-proADM thereof in a sample; and the specific techniques referenced do not add anything novel to the field.
Dependent claims 7-8 and 12-15 also refer to detecting and quantitating levels of other parameters/markers. However, these additional steps alone or in combination are insufficient to amount to significantly more, as there is evidence in this case that others had previously measured both MR-proADM (also known as mid-proADM) in combination with the other recited markers. See for example US 20100159474 A1, teaching detection of MR-proADM as well as troponin, troponin, myeloperoxidase, CRP, neopterin, GDF-15, ST2, cystatin-C, or NT-proBNP [0013], [0027], [0030], [0050], [0018], claims 14-15. See also WO 2008/012019, of record, teaching measurement of MR-proADM as part of a multiparameter diagnosis in combination with other markers such CT-proET-1 and copeptin (page 5). Ng et al. (U.S. 2008/0213746 A1) also teaches measurement of both MR-proADM in combination with CRP, procalcitonin 1-116 or 3-116, and NT-proBNP (claims 2, 4, 6, and 8). Bergmann et al. (WO 2007/144194) similarly teaches measuring both MR-proADM as well as MR-proANP and CT-proET-1 (claims 9 and 16). Bergmann et al. (WO 2010/040564) teach measuring MR-proADM as well as Cystatin C, MR-proANP, copeptin, CT-proET-1, NT-proBNP, and procalcitonin and fragments thereof (page 7, lines 22-31). Therefore, the evidence of record indicates that it was routine and conventional to measure MR-proADM in addition to the other recited markers.
	Claim 1 concludes with the recitation:

    PNG
    media_image4.png
    179
    944
    media_image4.png
    Greyscale

However, as above, such statements are insufficient to ensure that the judicial exception is being practically applied as they merely articulate a judicial exception, amounting only to general instruction to apply or use the judicial exception/ naturally occurring correlation. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
Furthermore, the conclusory steps do not clearly call for any practical applications to be performed, admitting the patient with the determined risk of mortality to an ICU alone merely link the patient to a patient caring environment with access to available resources. Without any specific diagnosis, admission to an ICU itself does not directly relate to any specific treatments to specific diseases. Limitations that are not indicative of integration into a practical application to qualify as "significantly more" when recited in a claim with a judicial exception include generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)) and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality (see MPEP § 2106.05(d)). Therefore, the conclusory steps do not constitute a practical application of the judicial exception; rather at best merely articulating the judicial exception. Generically treating does not limit the claims to a particular application; instead, the effect of the treatment limitation “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82. Here, the claimed treatment step is instead merely an instruction to “apply” the exception in a generic way.
The claims do no more than describe or articulate the judicial exceptions. There is no indication that the patient is subjected to a particular medical intervention to reduce the risk of mortality based on the assay results once the patient is admitted in ICU. The claims lack a tangible implementation with elements or steps that are recited with specificity such that all substantial applications are not covered.
In addition, the patient population upon whom the method is performed merely narrows the judicial exception, and is not sufficient to form the basis for eligibility. Put another way, the patient population simply reflects the naturally occurring correlation and does not does not impact or represent a technical advance or improvement in the assay itself. There is no evidence to suggest that the assay would be performed differently depending on the patient from whom the sample it obtained.
The patient class is merely an aspect of the judicial exception itself. Such limitations merely indicate a field of use or technological environment, as in the case of Mayo which limited drug administration to a particular patient population (see also MPEP 2106.05(h)). The fact that marker levels are elevated and correlated with disease in certain patients is a law of nature/ natural phenomenon. Details of the patient population upon whom the method is performed do not suggest or require any practical application of the judicial exception, and would at best generally link the use of the judicial exception to a particular environment or field of use. As the Federal Circuit observed in Arisoa, eligibility does not turn on whether the judicial exception embodied in the claim is "sufficiently narrow." Id. (citing Parker v. Flook, 437 U.S. 584 (1978)). Such details are required by the claim regardless of the outcome of the test, and do not practically apply the judicial exception by doing anything differently based on the test results.
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; or involve the use of a particular machine. As above, the claims do not require, for example, any particular therapeutic intervention. Although claim 1 requires formation of an antibody complex, antibody-antigen binding (in addition to being a conventionally known assay technique) is a reversible event that does not clearly accomplish a transformation of matter. The particular immunoassay does not go beyond mere data gathering/ field of use – this is how the marker is measured, and not a practical application of the judicial exception. Data gathering steps relating to the particular method of MR-proADM determination, such as by immunoassay, also do not represent a practical application of the judicial exception for similar reasons as above; and furthermore, because the purpose is merely to obtain data. Mere data gathering that is necessary to use the judicial exception is not a practical application thereof; such steps do not integrate the judicial exception into any practical application.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-10, 12-15, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergmann et al. (WO 2010/040564 A1) in view of Nemec et al. (“Patients Presenting to the Emergency Department With Non-specific Complaints: The Basel Non-specific Complaints (BANC) Study” Acad Emerg Med. 2010 Mar;17(3):284-92, with accompanying Online Data Supplement) and Stern (“Symptoms Other Than Chest Pain May Be Important in the Diagnosis of “Silent Ischemia,” or “The Sounds of Silence””, Circulation. 2005;111:e435-e437).
Bergmann et al. teach methods of detecting and quantitating the pro-adrenomedullin fragment MR-proADM in a sample of a bodily fluid from a patient, wherein measurement is by immunoassay (page 3, line 30 to page 4, line 5; page 5, lines 7-18; page 12, lines 1-6; claim 12). Such immunoassay methods may involve a first and second antibodies, one of which is labeled, so as to form sandwich complexes, thereby reading on claim 1 step (a) (see especially page 12, line 30 to page 14).
Bergmann et al. further teach that levels are compared with predetermined threshold levels in order to predict adverse events or risk of getting an adverse event (see especially page 8, lines 17-34; page 10; page 11, lines 14-28; claim 11). Bergmann et al. teach that pro-adrenomedullin fragment levels exceeding threshold levels are predictive of enhanced risk of getting a first adverse event (ibid, see page 10, 2nd paragraph; see also page 20, last paragraph), thereby reading on claim 1 step (b).
Bergmann et al. teach use of MR-proADM for the prediction of first adverse events including death (abstract; page 1; page 5; page 7, first paragraph; page 16; claims 1 and 11-12). Bergmann et al. contemplate performing their methods on subjects who have not yet been diagnosed as having or having had an event or condition, thereby reading on patients who have not been diagnosed with a serious condition. See pages 5-7. 
The subjects of Bergmann et al. may be healthy or apparently healthy and may not show any symptoms of any disease (page 6, lines 16-17). 
Bergmann et al. as above do teach use of their MR-proADM assay methods for the purpose of risk assessment (see, e.g., page 3, line 21 to page 4, line 5, claim 11). Prediction of a first adverse event such as a coronary event which can be death, or inferring risk for getting an adverse event, reads on risk assessment of mortality. The adverse events contemplated by Bergmann et al. include death as well as other conditions associated with mortality, for example myocardial infarction (page 5, lines 6-19).
Bergmann et al. differs from the claimed invention in that the reference does not specifically teach patients with one or more non-specific complaints presenting a complaint to an emergency department, who do not have one or more of the recited vital signs “out of range” and wherein the patients, after initial examination, cannot be provided with an initial diagnosis with reasonable certainty. Bergmann et al. is silent as to whether their patients had such characteristics; and do not report the vital signs of their patients.
Additionally, Bergmann et al. while teaching prediction of adverse events including death, does not specify death within 30 days.
Furthermore, the reference does not specifically teach that the patient is admitted to an ICU and subjected to medical intervention to treat health deterioration.
Nemec et al. teach that patients frequently present to the emergency department with non-specific complaints, such as “weakness”, “feeling unwell”, or “feeling exhausted”. See entire selection, especially the abstract and page 284. In particular, patients may present with no specific chief complaints as claimed (Nemec Figure 1). Nemec et al. also contemplate that after initial assessment, a working diagnosis cannot be established with sufficient certainty (Figure 1, and accompanying discussion on pages 287-288), thereby reading on “cannot be provided with an initial diagnosis with reasonable certainty”. 
Nemec et al. followed outcomes for a set of these patients who presented with non-specific complaints, but no specific chief complaints, and for whom a working diagnosis could not be established with sufficient certainty. The most frequent non-specific complaints were ‘‘generalized weakness,’’ ‘‘feeling exhausted,’’ and ‘‘recent falls’’ (288, right column and 290, right column).
Additionally, Nemec et al. excluded patients from their study if they had vital signs markedly outside of the normal range (for blood pressure, heart rate, temperature, and respiratory rate). See page 286. Nemec et al. indicate that assessment of vital signs is a normal part of the screening that takes place in the emergency department (page 287, left column, last paragraph to right column, second paragraph).
Nemec et al. studied serious conditions identified within a 30-day follow-up period in patients presenting to the emergency department (title and abstract) and indicated that 4% of the BANC study patients were admitted to the in-house intensive care unit or died before referral (Page 288, right column, first paragraph). Nemec et al. found that patients who present with non-specific complaints may suffer from serious conditions, including mortality, within 30 days of presenting. 
Nemec et al. found that during the 30-day follow up, a serious condition was found in a majority of these patients (abstract; figures 4-5 and accompanying discussion on pages 289-290). Nemec et al. conclude that patients with non-specific complaints are at high risk of an unfavorable outcome (291, “Conclusions”). Nemec et al. found that in their study, non-specific complaints were the most common leading complaints in patients triaged as needing more than one resource (ESI < 4). It is therefore of particular concern that this population at risk of being undertriaged or underserved (page 291, left column, second paragraph). Nemec et al. call for risk stratification tools to manage such patients with non-specific complaints. Nemec et al. discuss such concepts as admission to a hospital and use of resources (page 290, right column).
Stern teach that it has become more accepted that the presence of one or more of the classic risk factors of coronary artery disease, even without typical chest pain, necessitates cardiac evaluation (e435, paragraph bridging middle and right columns). Stern call for attention to “silent” myocardial ischemia as requiring further testing. Stern enumerate symptoms of coronary artery disease. Such symptoms include fatigue, wherein a patient may complain of a sudden limitation in the ability to walk and of feeling “suddenly weak” (e436, paragraph bridging middle and right columns). Stern here teach that Braunwald considers fatigue to be “among the most common symptoms in patients with impaired cardiovascular function” and also “one of the most nonspecific of all symptoms.”
Stern therefore identifies fatigue/ feeling weak/ deterioration in walking ability as a non-specific complaint that may be commonly found in patients with impaired cardiovascular function. Furthermore, Stern calls for further testing for coronary artery disease in patients who present such complaints, even in the absence of pain (see also e347, “Guide for the Clinician”). 
Bergmann et al. as above relates to prediction of adverse events including death, secondary to adverse coronary and cardiovascular events (e.g. myocardial infarction), and it was known from Stern that cardiovascular disease may present with non-specific complaints such as fatigue/ weakness. Weakness is also identified by Nemec as a common non-specific complaint. Therefore, it would have been obvious to one of ordinary skill in the art to test patients with weakness of Stern with the methods of Bergmann et al. because both are concerned about potential impaired cardiovascular function. Furthermore, it would have been obvious to one of ordinary skill in the art to test patient population of Nemec with the methods of Bergmann et al. because Nemec teaches the most frequent non-specific complaints of the study population were ‘‘generalized weakness’’ and ‘‘feeling exhausted” (see page 289, Fig. 4) which is also taught in Stern.
Therefore, it would have been obvious to one of ordinary skill in the art to apply the methods of Bergmann et al. of predicting adverse events/ risk of getting an adverse events including death to the population of patients who present with non-specific complaints but who have one or more normal vital signs and who cannot be provided an initial diagnosis with reasonable certainty, as this patient population was recognized in the prior art to be at high risk of an unfavorable outcome and are in need of risk stratification (as taught by Nemec). The ordinary artisan would be motivated to select this known patient population as one likely to benefit from the risk assessment methods of Bergmann et al. Furthermore, Nemec taught that patients frequently present to the emergency department with non-specific complaints, and so it would have been obvious to select this known patient population when performing the methods of Bergmann et al. as it would be common to encounter such patients presenting with non-specific complaints. 
For all of these reasons, one skilled in the art would have been motivated to target patients with non-specific complaints of Nemec for assessment by the methods of Bergmann et al. so that risk of death could be identified in such patients and appropriate treatment given as warranted.
In patients identified to be at higher risk of death based on MR-proADM levels, it would have been further obvious to admit the patients to an ICU and subject them to medical intervention in order to hopefully avoid this adverse event, because Nemec et al. indicated 4% of the BANC study patients were admitted to the in-house intensive care unit (Page 288, right column, first paragraph), the admission to an ICU is apparently related to their risk of mortality. Nemec also found that this population at risk of being undertriaged or underserved, and so it would have been well within the knowledge of the ordinary artisan to admit patients to ICU and allocate resources as indicated in patients determined to be at higher risk of dying. 
Accordingly, for patients predicted by the methods of Bergmann et al., Nemec and Stern to be at higher risk of death, it would have been obvious to admit the patients and subject them to therapeutic treatment which was widely prevalent in the prior art, so that such patients found to be at risk could have appropriate medical interventions to avoid mortality. It would have been further obvious to subject the patient to available treatments when elevated levels are indicative of likelihood of an adverse event including death, so that the patient’s risk could be mitigated.
With respect to the recitation of mortality specifically “within 30 days” of presenting to the emergency department, Nemec et al. studied serious conditions identified within a 30-day follow-up period in patients presenting to the emergency department (title and abstract). 
It would have been further obvious to assess risk of 30-day mortality specifically as it was known from Nemec that patients presenting non-specific complaints often suffer adverse outcomes within this specific time period. Additionally, Bergmann et al. also studied incidence of coronary or cardiovascular events over a total 10-year period (page 17, lines 17-18 and 29-30; page 19, lines 6-10; Fig. 6) and report that MR-proADM was a significant predictor of “incident cardiovascular events”/ “incident coronary events” (page 19). It can be seen in Fig. 6 that adverse events were recorded at multiple times within this total follow-up period.
And absent evidence of criticality for the particular range of within 30 days, one skilled in the art could have arrived at the claimed invention out of the course of routine optimization.
With respect to claims 7-8, 10, and 12-15, Bergmann et al. teach additionally measuring Cystatin C, MR-proANP, copeptin, CT-proET-1, NT-proBNP, and procalcitonin and fragments thereof (page 7, lines 22-31).
With respect to claim 9, Bergmann et al. teach also taking into account traditional risk factors such as age and gender (claim 10, page 17). Furthermore, Nemec et al. taught also taking into account parameters such as the Charlson Index (Table 2 and reference citation on page 292) and information about activities of daily living according to the Katz index (page 287, “Measurements”). It would have been further obvious to incorporate the results of these other commonly assessed patient data information when making conclusions about the patient’s health, in order to take into account the entire clinical picture rather than just looking at a single parameter or test result.
With respect to claim 21, as above Stern teaches fatigue, also expressed as feeling weak, as a complaint of patients who may have silent coronary disease. Nemec et al. teach as above that patients frequently present to the emergency department with non-specific complaints such as ‘‘not feeling well,’’ ‘‘feeling weak,’’ ‘‘being tired,’’ feeling ‘‘dizzy,’’ or simply being unable to cope with usual daily activities. Some patients may fail to recall why they were brought to the ED. See page 284. Nemec et al. also teach as above that the most frequent non-specific complaints in the patients they studied were ‘‘generalized weakness,’’ ‘‘feeling exhausted,’’ and ‘‘recent falls’’.
Therefore, as it was known that patients frequently present with these known non-specific complaints, it would have been obvious as above to target patients presenting such complaints so that their risk of death could be ascertained so they could be treated appropriately. 

Claims 23-25, 28-29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergmann et al. (WO 2010/040564 A1) in view of Nemec et al. (“Patients Presenting to the Emergency Department With Non-specific Complaints: The Basel Non-specific Complaints (BANC) Study” Acad Emerg Med. 2010 Mar;17(3):284-92, with accompanying Online Data Supplement) and Stern (“Symptoms Other Than Chest Pain May Be Important in the Diagnosis of “Silent Ischemia,” or “The Sounds of Silence””, Circulation. 2005;111:e435-e437) as applied to claim 1 above, and further in view of Morgenthaler et al. (“Measurement of Midregional Proadrenomedullin in Plasma with an Immunoluminometric Assay”, Clinical Chemistry 51:10, 1823–1829 (2005), DOI: 10.1373/clinchem.2005.051110, of record).
Bergmann et al. in view of Nemec and Stern as applied to claim 1 is as discussed in detail above, 
With respect to claim 23, Bergmann et al. exemplifies a threshold level corresponding to subjects with MR-proADM levels above the 75th percentile that is above 0.52 nmol/L in the investigated population. Bergmann does not explicitly teach the threshold level for MR-proADM is a level between 0.75 nmol/L to 3.0 nmol/L. However, the reference also suggests that other cut-off values are for instance the 90th, 95th or 99th percentile of a normal population. Bergmann et al. explain that by using a higher percentile than the 75th percentile, one reduces the number of false positive subjects identified (although one might miss to identify subjects who are at moderate, albeit increased risk). Bergmann et al. explicitly suggests varying the cut-off value depending on whether it is considered more appropriate to identify most of the subjects at risk at the expense of also identifying "false positives", or whether it is considered more appropriate to identify mainly the subjects at high risk at the expense of missing several subjects at moderate risk. See pages 10-11; and also at page 8, lines 17-24.
Morgenthaler et al. teaches MR-proADM level was significantly (P <0.001) increased in patients with cardiovascular disease [median (range), 0.56 (0.08 –3.9) nmol/L] and patients with sepsis [3.7 (0.72–25.4) nmol/L] (page 1823, left column, “Results”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
In addition, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted.)
There is a motivation to optimize result-effective variables (MPEP 2144.05).
In this case, Bergmann et al. clearly suggest that the value of the cut-off or threshold value can be optimized in order to affect the number of false positive and false negative results obtained, thereby indicating that this value was recognized to be a result-effective variable. 
Absent evidence of criticality for the claimed range of 0.75 nmol/L – 3.0 nmol/L, it would have been obvious to have modified the teaching of Bergmann et al. wherein the threshold level of MR-proADM is above 0.52 nmol/L, to arrive at the claimed invention based on the range of elevated MR-proADM levels as taught by Morgenthaler et al., out of the course of routine optimization, particularly given the express suggestion by Bergmann et al. to use other cut-off values that higher than the exemplified 75th percentile value of 0.5 nmol/L, e.g. the 90th, 95th or 99th percentile of a normal population.
With respect to claim 24, Bergmann et al. teaches MR-proADM and indicates that this relates to amino acids 45-92 of pre-pro-ADM (SEQ ID NO:1, Fig. 1). See page 4, lines 20-28. Bergmann et al. throughout the reference repeatedly refer to “amino acids 45-92”, for example stating on page 12 that “MR-proADM comprises amino acids 45-92 of Pre-Pro-ADM” (see lines 1-2). See also page 12, line 6; page 14, lines 23-24; page 26, lines 3-6 (“Amino acids 45-92 form the MR-proADM peptide”); and claims 12, 15. 
It can be seen that amino acids 45-92 of SEQ ID NO:1 are identical to instant SEQ ID NO:7. 
Nevertheless, there is a discrepancy in Bergmann et al. in that the reference also states that the amino acid sequence of MR-proADM is provided in Fig. 4 and is SEQ ID NO:4. SEQ ID NO:4 is only 40 amino acids in length, whereas “amino acids 45-92” denotes a peptide that is 48 amino acids in length.
However, it was known in the prior art that MR-proADM is in fact 48 amino acids in length having the amino acid sequence of SEQ ID NO:7. See for example Morgenthaler et al. at Figure 1, who teach (consistent with Bergmann et al.) that MR-proADM corresponds to amino acids 45-92 of pre-proadrenomedullin:

    PNG
    media_image5.png
    441
    611
    media_image5.png
    Greyscale

Therefore, although Bergmann et al. appears to contain an error in identifying SEQ ID NO:4 as the amino acid sequence of MR-proADM, the reference elsewhere repeatedly identifies MR-proADM as corresponding to amino acids 45-92 of pre-proadrenomedullin (SEQ ID NO:1), which on inspection corresponds to SEQ ID NO:7.
The ordinary artisan would have found it obvious to assay for MR-proADM of SEQ ID NO:7 in view of these numerous teachings by Bergmann et al., as well as the general knowledge in the art that SEQ ID NO:7 is indeed the amino acid sequence of MR-proADM, as taught for example by Morgenthaler et al. in Figure 1 above.
With respect to claim 25, please see discussion of claims 23 and 24 in the preceding above. 
Morgenthaler et al. teaches MR-proADM level was significantly (P <0.001) increased in patients with cardiovascular disease [median (range), 0.56 (0.08 –3.9) nmol/L] and patients with sepsis [3.7 (0.72–25.4) nmol/L] (page 1823, left column, “Results”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
Absent evidence of criticality for the claimed range of 0.75 nmol/L – 3.0 nmol/L, it would have been obvious to have modified the teaching of Bergmann et al. wherein the threshold level of MR-proADM is above 0.52 nmol/L, to arrive at the claimed invention based on the range of elevated MR-proADM levels as taught by Morgenthaler et al., out of the course of routine optimization, particularly given the express suggestion by Bergmann et al. to use other cut-off values that higher than the exemplified 75th percentile value of 0.5 nmol/L, e.g. the 90th, 95th or 99th percentile of a normal population.
With respect to claim 29 and 30, please see discussion of claims 23 and 25 in the preceding above. 
Morgenthaler et al. teaches MR-proADM level was significantly (P <0.001) increased in patients with cardiovascular disease [median (range), 0.56 (0.08 –3.9) nmol/L] and patients with sepsis [3.7 (0.72–25.4) nmol/L] (page 1823, left column, “Results”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
Absent evidence of criticality for the claimed threshold level of 1.5 nmol/L, it would have been obvious to have modified the teaching of Bergmann et al. wherein the threshold level of MR-proADM is above 0.52 nmol/L, to arrive at the claimed invention based on the range of elevated MR-proADM levels as taught by Morgenthaler et al., out of the course of routine optimization, particularly given the express suggestion by Bergmann et al. to use other cut-off values that higher than the exemplified 75th percentile value of 0.5 nmol/L, e.g. the 90th, 95th or 99th percentile of a normal population.

With respect to claim 28, Bergmann et al. in view of Nemec and Stern as applied to claim 1 is as discussed in detail above, which teaches all the limitations of claim 28 except the limitation “the level of peptide marker in the sample is greater than 0.75 nmol/L”. However, the limitation “the level of peptide marker in the sample is greater than 0.75 nmol/L” is taught by Bergmann et al. in view of Nemec, Stern and Morgenthaler as discussed in detailed above as applied to claims 23 and 25 above. Therefore Bergmann et al. in view of Nemec, Stern and Morgenthaler teach all the limitations of claim 28.

Response to Arguments
Rejection under 35 USC 101
With respect to the § 101 rejection, Applicant points to the amended treatment step (d) in claim 1 by “treatment to treat a deterioration in health…”. 
However, this treatment step is not specific or directed to any specific disease/condition. The treatment is still generic because it just says “treatment to treat a deterioration in health…”. This is nothing more than identifying a problem and then say apply it. Limitations that are not indicative of integration into a practical application to qualify as "significantly more" to the judicial exception when recited in a claim with a judicial exception include generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)) and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality (see MPEP § 2106.05(d)), Therefore, this step is still recited at a high level of generality that it is considered tantamount to adding the words ‘apply it’ to the exception. In addition, as recited, it is not clearly required that a particular or specific treatment is being performed contingent on the results of the assay once the patient is admitted to an ICU. As a result, the treatment step is insufficient to integrate the exception into a practical application. See rejection as maintained above.
Rejection under 35 USC 103
The § 103 rejections of claim 1, 7-10, 12-15 and 21 based on Bergmann et al. (WO 2010/040564 A1) in view of Nemec and Stern and the § 103 rejections of claims 23-25 based on Bergmann et al. (WO 2010/040564 A1) in view of Nemec and Stern as applied to claim 1 above, and further in view of Morgenthaler are maintained as above. 

Applicant argues that the patients of Bergmann are “apparently healthy”, which are excluded from patients with non-specific complaints presenting to the ED as in the instant claims. See Reply on 04/08/2022 at page 11.
These arguments are unpersuasive for reasons of record. Bergmann teach healthy  and apparently healthy subjects, defined as follows:
"Healthy" or "apparently healthy", as used herein, relates to individuals who have not previously had or alternatively are not aware of having had a cardiovascular or a coronary event or heart failure, and who are not having an acute infectious disease.

See paragraph bridging pages 5-6. This is not inconsistent with patients presenting to the emergency department with non-specific complaints like weakness, as taught by Nemec. Bergmann et al. does not exclude the possibility that their “apparently healthy” subjects do have disease (see, e.g., pages 5-6). Accordingly, the patient population of Bergmann et al. is not mutually exclusive with the claimed patient population, who also may have disease (arguably, not diagnosed yet). Likewise, Nemec indicate that most of the patients they studied were in fact diagnosed with a serious condition, such as death, within 30 days. 
Furthermore, Bergmann et al. relates to prediction of adverse events, including death pursuant to coronary and cardiovascular disease. It was known from Stern that cardiovascular disease may present as “silent” disease with only non-specific complaints such as fatigue/ weakness. Weakness is also identified by Nemec as a common non-specific complaint for which patients present to the emergency department. Furthermore, Nemec taught that coronary artery disease was one of the most common serious conditions later found (Fig. 5), and Bergmann et al. relates to prediction of death in association with coronary heart disease. Accordingly, arguments that Nemec is not relevant to Bergmann et al. are not persuasive.
For these reasons, the patient population of Bergmann et al. is not found to be mutually exclusive of that claimed. Furthermore, Bergmann et al. is not solely relied upon regarding the patient population. Nemec is mostly relied on defining the patient population as who present with non-specific complaints but who have one or more normal vital signs and who cannot be provided an initial diagnosis with reasonable certainty. Given that patients presenting to the emergency department with only non-specific complaints were recognized to be at risk of a serious condition as taught by Nemec, it is maintained that it would have been obvious to employ the methods of Bergmann et al. to predict death in this known at-risk patient population.

With respect to claims 23-25 and 28-30, Applicant further argues that specification provides ample evidence of criticality. For example, table 13 shows that there is diagnostic value within the claimed range, which is not evident outside the range and Bergmann et al. fails to teach that threshold levels of MR-proADM of SEQ ID NO: 7 are a result effective variable that can be optimized to result in the claims of the current application. See Reply on 04/08/2022 at pages 11-13. 
This is not found persuasive. Bergmann ‘564 identifies threshold levels as result-effective variables impacting assay sensitivity and specificity (false positive and false negative results), as was also well known to the ordinary artisan. For example, Bergmann et al. explicitly suggests varying the cut-off value depending on whether it is considered more appropriate to identify most of the subjects at risk at the expense of also identifying "false positives", or whether it is considered more appropriate to identify mainly the subjects at high risk at the expense of missing several subjects at moderate risk. See pages 10-11; and also at page 8, lines 17-24. Therefore there is a motivation to optimize result-effective variables (MPEP 2144.05). 
Applicants refer to Table 13 of the Specification as evidence of criticality, for example, Table 13 shows that there is diagnostic value within the claimed range, which is not evident outside the range. Table 13 shows that when the cut off values of MR-proADM  increase, the sensitivity decrease and specificity increase, which indicates the cut off values are still a result-effective variables. 
Applicants further argued that Bergmann et al.’s threshold of 0.52 would not be useful for determining whether or not medical intervention is needed in this patient group. Please note that Bergmann et al. is not solely relied upon regarding the patient population. Morgenthaler et al. teaches MR-proADM was significantly (P <0.001) increased in patients with cardiovascular disease [median (range), 0.56 (0.08 –3.9) nmol/L] and patients with sepsis [3.7 (0.72–25.4) nmol/L] (page 1823, left column, “Results”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
Therefore it is maintained that absent evidence of criticality for the claimed range of 0.75 nmol/L – 3.0 nmol/L, it would have been obvious to have modified the teaching of Bergmann et al. wherein the threshold level of MR-proADM is above 0.52 nmol/L, to arrive at the claimed invention based on the range of elevated MR-proADM levels as taught by Morgenthaler et al., out of the course of routine optimization, particularly given the express suggestion by Bergmann et al. to use other cut-off values that higher than the exemplified 75th percentile value of 0.5 nmol/L, e.g. the 90th, 95th or 99th percentile of a normal population. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641